Exhibit 10.1




SUPPORT AGREEMENT
This SUPPORT AGREEMENT, dated as of August 25, 2020 (this “Agreement”), is by
and among Rhapsody International Inc., a Delaware corporation (the “Company”),
MelodyVR Group PLC, an English public limited company (“Buyer”), and
RealNetworks, Inc., a Washington corporation on behalf of itself and its wholly
owned subsidiary RealNetworks Digital Music of California, Inc. (“Supporting
Stockholder”).
RECITALS
WHEREAS, the board of directors of the Company (the “Company Board”) has
approved, adopted, and declared to be advisable and in the best interests of the
stockholders of the Company for the Company to enter into that certain Agreement
and Plan of Merger (as amended, supplemented, restated or otherwise modified
from time to time, the “Merger Agreement”), dated as of August 25,
2020, pursuant to which MVR USA 2, Inc., a Delaware corporation and indirect
wholly-owned subsidiary of Buyer (“Merger Sub”) will merge with and into the
Company (the “Merger”), with the Company surviving as a wholly owned indirect
subsidiary of Buyer;
WHEREAS, Supporting Stockholder holds of record and owns the shares of Company
Class A Common Stock and Company Preferred Stock as set forth below Supporting
Stockholder’s name on the signature page hereto (including any change in such
shares by reason of any stock dividend, split-up, recapitalization, combination,
conversion of securities, exchange of shares or the like, the “Owned Shares” and
the Owned Shares and any additional shares or other voting securities of the
Company of which Supporting Stockholder acquires record or beneficial ownership
after the date hereof, including by purchase, as a result of a stock dividend,
stock split, recapitalization, combination, reclassification, exchange or change
of such shares, or upon exercise or conversion of any securities, Supporting
Stockholder’s “Covered Shares”).
WHEREAS, with respect to all shares of Company Class A Common Stock and Company
Preferred Stock held by Supporting Stockholder with respect to which Supporting
Stockholder is entitled under the Company’s Amended & Restated Certificate of
Incorporation (the “A&R Certificate”) or otherwise to vote, Supporting
Stockholder has agreed to the adoption of the resolutions set forth in Exhibit A
hereto (the “Written Consent”) upon the achievement of certain conditions,
without a meeting and without prior notice, pursuant to Section 228 of the
Delaware General Corporation Law (the “DGCL”); and
WHEREAS, as a condition to Buyer’s and Merger Sub’s obligations to consummate
the transactions contemplated by the Merger Agreement, Buyer desires that
Supporting Stockholder agree, and Supporting Stockholder is willing to agree, to
enter into this Agreement.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, hereby agree as
follows:
(1)Voting of Company Stock. With respect to all Covered Shares, Supporting
Stockholder hereby agrees that, within 48 hours of receiving reasonable evidence
that the Company


148950040.6

--------------------------------------------------------------------------------

        


has received written consents to the Merger from each of the parties listed on
Schedule A attached to the Merger Agreement (i.e. Sony Music Entertainment,
Universal Music, and Warner Music Group or their respective affiliates)
consenting to assignment of their contracts with the Company without requiring
the making of any payments in excess of what is contractually required,
Supporting Stockholder will adopt, without a meeting and without prior notice,
pursuant to Section 228 of the Act, the Written Consent and will deliver such
consent to the Company. Supporting Stockholder irrevocably agrees not to vote or
cause or permit to be voted, the Covered Shares, or consent to any action by
written consent, in any manner (i) contrary to the Written Consent or (ii) in
favor of any other action, agreement or proposal, that would reasonably be
expected to impede, interfere with, delay, postpone, frustrate, prevent, nullify
or adversely affect the Merger or any of the transactions contemplated by the
Merger Agreement. Supporting Stockholder agrees that, except as may be requested
by Buyer, such Supporting Stockholder will not revoke or rescind the Written
Consent and further agrees not to vote in favor or adopt any resolutions
rescinding or revoking any such consent or any resolution contained therein or
otherwise precluding or rescinding approval of the Merger or the adoption of the
Merger Agreement. Supporting Stockholder hereby irrevocably grants to, and
appoints, Buyer and any individual hereafter designated by Buyer, and each of
them, such Supporting Stockholder’s proxy and attorney-in-fact (with full power
of substitution), for and in the name, place and stead of such Supporting
Stockholder, to vote, or cause to be voted, the Covered Shares, or grant a
consent or approval in respect of the Covered Shares, at every duly-noticed and
validly-held meeting of the Stockholders, or any adjournment or postponement
thereof, or pursuant to any written consent of the Stockholders, and to take any
other action or execute any other document, in each case, with respect to the
matters and in the manner specified in Section 1. Parent will exercise its
ability to vote the Covered Shares as set forth in this Section 1 solely in the
event that such Supporting Stockholder fails to deliver the Written Consent or
otherwise vote the Covered Shares as required pursuant to this Section 1.
Supporting Stockholder hereby affirms that the irrevocable proxy set forth in
this Section 1 is given in connection with the execution of the Merger
Agreement, and that such irrevocable proxy is given to secure the performance of
the duties of such Supporting Stockholder under this Agreement. Subject to this
Section 1, this grant of proxy is coupled with an interest, may under no
circumstances be revoked, and shall survive the dissolution, bankruptcy, death,
or other incapacity of Supporting Stockholder. Supporting Stockholder hereby
represents that any proxies heretofore given in respect of such Supporting
Stockholder’s Company Stock, if any, are revocable, and hereby revokes all such
proxies.
(2)    Treatment Under Merger Agreement. Supporting Stockholder acknowledges and
agrees to the treatment, payments, terms and conditions applicable to the
Company Class A Common Stock and Company Preferred Stock under the Merger
Agreement, including Article 2 of the Merger Agreement. Without limiting the
foregoing, Supporting Stockholder agrees that, following payment by Buyer of the
amounts required to be paid and issued by Buyer to the Paying Agent, the Escrow
Agent and other Persons in accordance with Article 3 of the Merger Agreement
including the payment of any Indebtedness pursuant to Section 3.7(b)(i)(B), and
except as set forth in Article 3 of the Merger Agreement (if applicable) and
Article 10 of the Merger Agreement (if applicable), Supporting Stockholder shall
have no claim against the Company, Buyer or any other Person for Closing Merger
Consideration or any other consideration in connection with any Company Class A
Common Stock or Company Preferred Stock owned by Supporting Stockholder, and
Supporting Stockholder acknowledges and agrees that Supporting Stockholder shall
look and have recourse


2    
148950040.6

--------------------------------------------------------------------------------

        


solely to the Paying Agent for payment of any amounts due to Supporting
Stockholder in respect of the Closing Merger Consideration and the Escrow
Amount, in each case subject to the terms and conditions of the Merger
Agreement.
(3)    Agreement to be Bound by the Terms of Merger Agreement; Appointment of
Securityholder Representative.
(a)    Supporting Stockholder represents and warrants to Buyer that Supporting
Stockholder has received, reviewed (and has been provided with an opportunity to
review with the advice of experienced counsel) and understands the terms of the
Merger Agreement and all schedules and exhibits thereto.
(b)    Supporting Stockholder hereby irrevocably confirms RealNetworks Digital
Music of California, Inc.’s appointment as the Securityholder Representative
under the Merger Agreement, to act as Supporting Stockholder’s attorney-in-fact
and exclusive agent in connection with the execution and performance of the
Merger Agreement in accordance with the terms of the Merger Agreement.
(4)    No Ownership Interest.    Nothing contained in this Agreement shall be
deemed to vest in the Buyer any ownership or incidence of ownership of or with
respect to the shares of Company Class A Common Stock or Company Preferred Stock
owned by Supporting Stockholders. Except as otherwise provided in the Merger
Agreement, all rights, ownership and economic benefits of and relating to the
shares of Company Class A Common Stock or Company Preferred Stock shall remain
vested in and belong to the Supporting Stockholder. Notwithstanding the
foregoing, nothing contained in this Section 4 shall be construed to limit the
ability of the Securityholder Representative to effectuate the transactions
contemplated by the Merger Agreement pursuant to the authority granted
thereunder and hereunder.
(5)    Representations and Warranties of Supporting Stockholder. Supporting
Stockholder hereby represents and warrants to Buyer as follows:
(a)    Ownership of Equity Interests.
(i)    Supporting Stockholder is the record and beneficial owner, free and clear
of any and all Liens (other than restrictions on transfer arising under
applicable securities Laws) and has good and marketable title to the Owned
Shares, and, as of the Closing, will be the record and beneficial owner of, free
and clear of any and all Liens (other than restrictions on transfer arising
under applicable securities Laws), and have good and marketable title to the
Owned Shares.  
(ii)    Other than as provided in this Agreement and the Merger Agreement,
(A) there are no options, warrants, rights, subscriptions, convertible or
exchangeable securities or other agreements or commitments obligating Supporting
Stockholder to transfer, sell, purchase, return or redeem, or cause the
issuance, transfer, sale, return or redemption of the Owned Shares and (B) there
are no voting trusts, proxies


3    
148950040.6

--------------------------------------------------------------------------------

        


or other agreements to which Supporting Stockholder is a party with respect to
the voting or transfer of capital stock of the Company.


(iii)    Supporting Stockholder has sole voting power, sole power of
disposition, sole power to demand appraisal or dissenter rights, if any, and
sole power to agree to all of the matters set forth in this Agreement, in each
case with respect to all of such Owned Shares, with no limitations,
qualifications or restrictions on such rights, subject to applicable securities
Laws and the terms of this Agreement.


(b)    Power and Authority. Supporting Stockholder has full requisite corporate
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution and delivery of this Agreement by
Supporting Stockholder has been or will be duly authorized by all necessary
corporate action and, except as contemplated in this Agreement, no other
corporate proceedings on the part of Supporting Stockholder are necessary to
authorize this Agreement. This Agreement has been duly executed and delivered by
Supporting Stockholder and, assuming the due authorization, execution and
delivery hereof by Buyer and the Company, constitutes the legal, valid and
binding obligation of Supporting Stockholder, enforceable against Supporting
Stockholder in accordance with its terms except as limited by the Equitable
Exceptions.
(c)    No Conflicts. Except as set forth on Schedule 5(c), neither the
execution, delivery or performance by Supporting Stockholder of this Agreement
nor the consummation by Supporting Stockholder of the transactions contemplated
hereby will (i) result in any violation of Supporting Stockholder’s
organizational or governing documents (if applicable), (ii) violate any Laws to
which Support Stockholder is subject, and (iii) require the consent or other
action by any Person under, conflict with, result in a violation or breach of,
constitute a default or an Occurrence that, with or without notice or lapse of
time or both, would constitute a default under, or create in any party the right
to terminate, modify or cancel any Contract to which Supporting Stockholder is a
party.
(d)    Review of Documents. Supporting Stockholder has received and had the
opportunity to review the Merger Agreement and Section 262 of the DGCL.
(e)    Representation by Counsel. Supporting Stockholder: (i) has been
represented by independent counsel (or has had the opportunity to consult with
independent counsel and has declined to do so); (ii) has had the full right and
opportunity to consult with Supporting Stockholder’s attorney and other
advisors; (iii) has carefully read and fully understands each of this Agreement
and the Merger Agreement in its entirety; (iv) is fully aware of the contents of
this Agreement and the Merger Agreement and the meaning, intent and legal effect
thereof; and (v) is competent to execute this Agreement and has executed this
Agreement free from coercion, duress or undue influence.
(f)    Litigation. There is no Proceedings pending or, to the knowledge
Supporting Stockholder, threatened against Supporting Stockholder that seeks to
prevent the transactions contemplated by this Agreement or the Merger Agreement.
Supporting


4    
148950040.6

--------------------------------------------------------------------------------

        


Stockholder is not, and none of its properties is, subject to any order, writ,
judgment, injunction, decree, determination or award that would prevent, delay
or impair the consummation of the transactions contemplated by this Agreement
and the Merger Agreement.
(g)    Reliance by Buyer. Supporting Stockholder acknowledges that Buyer is
entering into the Merger Agreement in reliance upon Supporting Stockholder’s
execution and delivery of this Agreement, including Supporting Stockholder’s
representations, warranties, acknowledgements and agreements contained herein.
(6)    Restrictive Covenants.
(a)    Supporting Stockholder shall not, and shall cause Supporting
Stockholder’s Affiliates not to, use or disclose to anyone except authorized
personnel of the Company, Buyer, or Buyer’s Affiliates, any information of the
Company in any form that relates to its past, present and future business
affairs that has value to the Company, including any trade secrets or other
confidential matters concerning the Company (whether or not rising to the level
of a trade secret), including secrets, customer lists, and credit records,
employee data, sales representatives and their territories, mailing lists,
consultant arrangements, pricing policies, operational methods, marketing plans
or strategies, product development and techniques or plans, research and
development programs and plans, business acquisition plans, new personnel
acquisition plans, designs and design projects, any Intellectual Property, any
other research or business information concerning the Company, and any
information that has been entrusted to the Company by a third party under an
obligation of confidentiality (“Confidential Information”); provided that,
Confidential Information shall not include information which (i) is or becomes
publicly available, other than by reason of breach by Supporting Stockholder of
its, his or her obligations under this subsection 7(a), (ii) is disclosed or
furnished to Supporting Stockholder by a third party provided that such third
party was not, to Supporting Stockholder’s knowledge, in breach of a
confidentiality agreement or other contractual, legal or fiduciary obligation of
confidentiality with respect to such information or (iii) is independently
developed by Supporting Stockholder without reference to or use of any of the
Company’s confidential or proprietary information. Notwithstanding any provision
of this Agreement or any other agreement executed by Supporting Stockholder to
the contrary, there shall be no restriction on Supporting Stockholder’s ability
to (A) report violations of any law or regulation, (B) provide truthful
testimony or information to the extent required pursuant to any subpoena, court
order, or similar legal process, (C) otherwise engage in whistleblower activity
protected by the Securities Exchange Act of 1934, the Dodd-Frank Wall Street
Reform and Consumer Protection Act, or any rules or regulations issued
thereunder, including Rule 21F-17 and (D) disclose confidential information in
compliance with Section 8(c), to the extent permitted therein. In addition, 18
U.S.C. §1833(b) provides, “An individual shall not be held criminally or civilly
liable under any Federal or State trade secret law for the disclosure of a trade
secret that (A) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document


5    
148950040.6

--------------------------------------------------------------------------------

        


filed in a lawsuit or other proceeding, if such filing is made under seal.”
Nothing in this Agreement, any other agreement executed by Supporting
Stockholder, or any Company policy is intended to conflict with this statutory
protection.
(b)    Supporting Stockholder acknowledges that the foregoing restrictions are
reasonable and agrees that in the event of any breach or threatened breach
thereof the harm to Buyer and the Company will be irreparable and without
adequate remedy at law and therefore that, in addition to any other legal or
equitable remedies to which Buyer and the Company may be entitled, temporary,
preliminary, and permanent injunctive relief with respect thereto will be
appropriate, in each case without the requirement of posting a bond or other
security or proving actual damages. If a court of competent jurisdiction
determines that any of the foregoing provisions are unenforceable as stated, the
parties intend that such restrictions be modified to permit the maximum
enforceable restriction on Supporting Stockholder’s and its Affiliates’
competition with the Company.
(7)    Covenants. Supporting Stockholder hereby covenants and agrees as follows:
(a)    From time to time, at the request of Buyer, the Securityholder
Representative or the Company, and without further consideration, Supporting
Stockholder shall execute and deliver such additional documents and take all
such further lawful action as may be reasonably necessary or desirable to
consummate and make effective, in the most expeditious manner practicable, the
transactions contemplated by this Agreement and/or the Merger Agreement.
(b)    Supporting Stockholder agrees to keep the terms of the Merger Agreement,
the Merger, and each of the other Transaction Documents confidential, except (i)
to the extent required by applicable Law or as required in connection with the
agreement set forth in Schedule 7(b) and (ii) to its Affiliates and its and
their directors, officers, employees, partners, equityholders, beneficiaries,
and legal, tax and financial advisors (each, a “Supporting Stockholder
Representative”) to the extent any such Supporting Stockholder Representative
has a reasonable need to know such information in connection with the Merger or
this Agreement and so long as such Supporting Stockholder Representatives are
bound by a duty of confidentiality to keep such information strictly
confidential and not to use such information for any improper purpose.
Supporting Stockholder shall be responsible for any breach of this Agreement by
any Supporting Stockholder Representative, for this purpose as if such
Supporting Stockholder Representative were a party hereto in the same capacity
as Supporting Stockholder.
(c)    Except pursuant to and in accordance with the Merger Agreement, from the
date of this Agreement until the earlier of (i) the consummation of the Merger
and (ii) the termination of the Merger Agreement pursuant to Section 9.1
thereof, Supporting Stockholder shall not transfer, sell, assign, convey,
dispose, hypothecate, pledge, or subject to any Lien, any of the Covered Shares.
(8)    Exclusive Dealing. From and after the date hereof through the earlier of
(a) termination of the Merger Agreement, and (b) the Effective Time, the
Supporting Stockholder shall


6    
148950040.6

--------------------------------------------------------------------------------

        


not, and shall cause its Supporting Stockholder Representatives not to, directly
or indirectly: (i) initiate, solicit, encourage or otherwise facilitate any
inquiry, proposal, offer or discussion with any party (other than the Buyer,
USCo., Merger Sub and their respective Affiliates or representatives) concerning
any Alternative Transaction; (ii) furnish any information concerning the
business, properties or assets of the Company Group to any Person (other than
the Buyer, USCo., Merger Sub and their respective Affiliates or representatives)
in connection with an inquiry, proposal or offer for an Alternative Transaction;
or (iii) participate or engage in discussions or negotiations with any party
(other than Buyer, USCo., Merger Sub and their respective Affiliates or
representatives) concerning any such inquiry, proposal or offer for an
Alternative Transaction. If the Supporting Stockholder receives any inquiry,
proposal or offer from any third party concerning an Alternative Transaction,
the Supporting Stockholder shall promptly notify the Buyer in writing of the
receipt of any such correspondence as well as the material terms thereof.
(9)    Termination. This Agreement and the covenants and agreements contained
herein (including the appointments pursuant to Section 1, Section 3 and
Section 4 hereof) shall automatically terminate upon the termination of the
Merger Agreement pursuant to Section 9.1 thereof; provided that no party shall
be relieved of any liability for fraud or for any willful or intentional breach
of the provisions of this Agreement prior to the termination of this Agreement.
(10)    Indemnification. Article 10 of the Merger Agreement is hereby
incorporated herein by this reference. By virtue of such incorporation by
reference, the parties shall be entitled to all of the benefits, and subject to
all of the obligations and limitations. Supporting Stockholder further
acknowledges and agrees to the indemnification provisions set forth in Article
10 of the Merger Agreement and agrees to be bound by such provisions.
(11)    Release of Claims.  
(a)    Effective as of the Closing, Supporting Stockholder, on behalf of itself
and each of its past, present or future directors, officers, employees,
incorporators, members, partners, Stockholders, agents, attorneys, advisors,
lenders or Representatives or Affiliates (collectively, “Related Parties”),
successors and assigns (collectively, the “Releasing Parties”), hereby
unconditionally release and discharge the Company, the Company Subsidiaries and
their Related Parties (collectively, the “Released Parties”) from any and all
claims, demands, rights, actions, suits, Proceedings, liabilities, obligations
and causes of action of any kind and nature whatsoever, fixed or contingent,
known or unknown, liquidated or unliquidated, that any Releasing Party ever had
or now has or hereafter can, shall or may have arising out of the organization,
management, ownership or operation of the businesses of the Company or any
Company Subsidiary prior to the Closing Date; provided, however, that nothing
contained in this Agreement or the Merger Agreement shall release, waive,
discharge, relinquish or otherwise affect the rights or obligations of any party
to the extent arising out of or in relation to (i) claims involving criminal
conduct or Fraud, (ii) existing Contracts or employment relationships or
arrangements or (iii) this Agreement, the Merger Agreement and the documents and
transactions contemplated hereby, including each of the Transaction Documents.


7    
148950040.6

--------------------------------------------------------------------------------

        


(b)    Each Releasing Party is aware that it may hereafter discover facts in
addition to or different from those it now knows or believes to be true with
respect to the subject matter of the release provided for in this Section 10;
provided, however, it is the intention of each Releasing Party that such release
shall be effective as a full and final accord and satisfactory release of each
and every matter specifically or generally referred to in this Section 10. In
furtherance of this intention, each Releasing Party expressly waives and
relinquishes any and all claims, rights or benefits that it may have under
Section 1542 of the California Civil Code (“Section 1542”), and any similar
provision in any other jurisdiction, which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
Each Releasing Party acknowledges and agrees that Section 1542, and any similar
provision in any other jurisdiction, if they exist, are designed to protect a
party from waiving claims which it does not know exist or may exist.
Nonetheless, each Releasing Party agrees that the waiver of Section 1542 and any
similar provision in any other jurisdiction is a material portion of the
releases intended by this Section 11, and it therefore intends to waive all
protection provided by Section 1542 and any other similar provision in any other
jurisdiction. EACH RELEASING PARTY FURTHER ACKNOWLEDGES AND AGREES THAT IT IS
AWARE THAT IT MAY HEREAFTER DISCOVER CLAIMS OR FACTS IN ADDITION TO OR DIFFERENT
FROM THOSE IT NOW KNOWS OR BELIEVES TO BE TRUE WITH RESPECT TO THE MATTERS
RELEASED HEREIN. NEVERTHELESS, IT INTENDS TO FULLY, FINALLY AND FOREVER RELEASE
ALL SUCH MATTERS, AND ALL CLAIMS RELATIVE THERETO, WHICH DO NOW EXIST, MAY
EXIST, OR HERETOFORE HAVE EXISTED BETWEEN SUCH PARTY, ON THE ONE HAND, AND ANY
COMPANY SECURITYHOLDER, ANY COMPANY SECURITYHOLDER RELATED PARTY OR THE COMPANY
UNDER THIS SECTION 11, ON THE OTHER HAND. IN FURTHERANCE OF SUCH INTENTION, THE
RELEASES GIVEN HEREIN SHALL BE AND REMAIN IN EFFECT AS FULL AND COMPLETE GENERAL
RELEASES OF ALL SUCH MATTERS, NOTWITHSTANDING THE DISCOVERY OR EXISTENCE OF ANY
ADDITIONAL OR DIFFERENT CLAIMS OR FACTS RELATIVE THERETO.
(12)    Termination of Agreements and Waiver of Certain Rights.
(a)    BY DELIVERY OF THIS AGREEMENT SUPPORTING STOCKHOLDER ACKNOWLEDGES THAT
HE, SHE, OR IT HEREBY IRREVOCABLY WAIVES ANY DISSENTERS’ RIGHTS, APPRAISAL
RIGHTS OR SIMILAR RIGHTS THAT SUPPORTING STOCKHOLDER MAY HAVE ARISING OUT OF THE
CONSUMMATION OF THE MERGER AND THE TRANSACTIONS CONTEMPLATED BY THE MERGER
AGREEMENT, WHETHER ARISING


8    
148950040.6

--------------------------------------------------------------------------------

        


PURSUANT TO THE DGCL, OTHER APPLICABLE LEGAL REQUIREMENTS, CONTRACT OR
OTHERWISE, AND SUPPORTING STOCKHOLDER HEREBY WITHDRAWS ALL WRITTEN OBJECTIONS TO
THE MERGER AGREEMENT AND/OR DEMANDS FOR APPRAISAL, IF ANY, WITH RESPECT TO THE
COMPANY SHARES OWNED BY SUCH PERSON.
(b)    SUPPORTING STOCKHOLDER, ON HIS/HER/ITS BEHALF AND ON BEHALF OF EACH OF
HIS/HER/ITS AFFILIATES, HEREBY WAIVES ANY AND ALL RIGHTS TO CONTEST OR OBJECT TO
THE EXECUTION AND DELIVERY OF THE MERGER AGREEMENT, THE ACTIONS OF THE COMPANY
BOARD IN APPROVING AND RECOMMENDING THE MERGER, THE CONSUMMATION OF THE MERGER
AND THE OTHER TRANSACTIONS PROVIDED FOR IN THE MERGER AGREEMENT, OR TO SEEK
DAMAGES OR OTHER LEGAL OR EQUITABLE RELIEF IN CONNECTION THEREWITH. CONTINGENT
AND EFFECTIVE UPON THE CLOSING, SUPPORTING STOCKHOLDER HEREBY AGREES TO WAIVE
ANY RIGHTS OF FIRST REFUSAL, PREEMPTIVE RIGHTS, RIGHTS TO NOTICE, RIGHTS OF
CO-SALE, REGISTRATION RIGHTS, INFORMATION RIGHTS OR ANY SIMILAR RIGHTS THAT SUCH
SUPPORTING STOCKHOLDER MAY HAVE (WHETHER UNDER APPLICABLE LAW OR OTHERWISE) OR
COULD POTENTIALLY HAVE OR ACQUIRE IN CONNECTION WITH THE MERGER.
(13)    Miscellaneous.
(a)    Amendment. This Agreement may not be amended, changed, supplemented,
waived or otherwise modified or terminated, except upon the execution and
delivery of a written agreement executed by the parties hereto affected by such
amendment.
(b)    Notices. All notices required or permitted to be given hereunder shall be
in writing and may be delivered by hand, by facsimile, by email in .pdf format
or similar format, by nationally recognized private courier, or by United States
mail. Notices delivered by mail shall be deemed given three (3) Business Days
after being deposited in the United States mail, postage prepaid, registered or
certified mail, return receipt requested. Notices delivered by hand shall be
deemed delivered when actually delivered. Notices given by nationally recognized
private courier shall be deemed delivered on the date delivery is promised by
the courier. Notices given by facsimile or by email shall be deemed given on the
first Business Day following receipt. All notices shall be addressed as follows:
If to Supporting Stockholder, to the address set forth for Supporting
Stockholder on the signature page to this Agreement.
If to the Company (prior to the Closing), to:
Rhapsody International Inc.
Address: 701 5th Avenue, Suite 3100, Seattle, WA 98104
Telephone: (206) 618-1453


9    
148950040.6

--------------------------------------------------------------------------------

        


Email: meccles@napster.com
Attention: Matthew Eccles
with a copy to (which shall not constitute notice):
Perkins Coie LLP
1155 Avenue of the Americas, 22nd Floor
New York, New York 10036-2711
Telephone: (212) 261-6830
Facsimile: (212) 399-8030
Email: BEiting@perkinscoie.com
Attention: Brian Eiting


If to Buyer, to:
MelodyVR Group PLC
Address: 55 Poland Street,
London, England, W1F 7NN
Telephone: +44 (0) 7478 731299
Facsimile: +44 (0) 20 3116 3999
Email: anthony@melodyvr.com
Attention: Chief Executive Officer


with a copy to (which shall not constitute notice):
Reed Smith LLP
Address: The Broadgate Tower
20 Primrose Street
London, England EC2A 2RS
Telephone: +44 (0)20 3116 3000
Facsimile: +44 (0) 20 3116 3999
Email: myoung@reedsmith.com
Attention: Michael Young


or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.
(c)    Waivers. The failure in any one or more instances of a party to insist
upon performance of any of the terms, covenants or conditions of this Agreement
or to exercise any right or privilege in this Agreement conferred, or the waiver
by such party of any breach of any of the terms, covenants or conditions of this
Agreement, shall not be construed as a subsequent waiver of any such terms,
covenants, conditions, rights or privileges, but the same shall continue and
remain in full force and effect as if no such forbearance or waiver had
occurred. No waiver shall be effective unless it is in writing and signed by an
authorized representative of the waiving party.


10    
148950040.6

--------------------------------------------------------------------------------

        


(d)    Counterparts. This Agreement may be signed in any number of counterparts
with the same effect as if the signatures to each counterpart were upon a single
instrument, and all such counterparts together shall be deemed an original of
this Agreement.
(e)    Delivery by Electronic Transmission. This Agreement, and any amendments
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine or other electronic transmission, shall be treated in all manner and
respects as an original contract and shall be considered to have the same
binding legal effects as if it were the original signed version thereof
delivered in person. No party hereto or to any such contract shall raise the use
of a facsimile machine or other electronic transmission to deliver a signature
or the fact that any signature or contract was transmitted or communicated
through the use of facsimile machine or other electronic transmission as a
defense to the formation of a contract and each such party forever waives any
such defense.
(f)    Interpretation. Each capitalized term used but not defined in this
Agreement has the meaning ascribed to such term in the Merger Agreement. The
headings preceding the text of Sections included in this Agreement are for
convenience only and shall not be deemed part of this Agreement or be given any
effect in interpreting this Agreement. The use of the masculine, feminine or
neuter gender herein shall not limit any provision of this Agreement. The use of
the terms “including” or “include” shall in all cases herein mean “including,
without limitation” or “include, without limitation,” respectively. References
to Sections, Exhibits or Schedules shall refer to those portions of this
Agreement, unless otherwise indicated. Time is of the essence of each and every
covenant, agreement and obligation in this Agreement.
(g)    Governing Law. This Agreement, and all claims or causes of actions
(whether at Law, in contract or in tort) that may be based upon, arise out of or
are related to this Agreement or the negotiation, execution or performance of
this Agreement, shall be governed by, and construed in accordance with, the Laws
of the State of Delaware, without giving effect to conflicts of laws principles
(whether of the State of Delaware or any other jurisdiction that would cause the
application of the Laws of any jurisdiction other than the State of Delaware).
(h)    Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. No
party may assign its rights or obligations under this Agreement without the
prior written consent of the other parties hereto.
(i)    Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and no provision of this Agreement shall be deemed to confer
upon third parties any remedy, claim, liability, reimbursement, cause of action
or other right; provided that the Releasees are hereby made third party
beneficiaries of this Agreement for purpose of Section 11 hereof.
(j)    Enforcement. The parties agree that irreparable damage would occur if any
provision of this Agreement were not performed in accordance with the terms
hereof, and


11    
148950040.6

--------------------------------------------------------------------------------

        


Buyer and the Company shall, in addition to any other claims or actions for
damages or other remedies, be entitled to specific performance of the terms
hereof in connection with any breach or violation by the Supporting Stockholder
of this Agreement.
(k)    Entire Understanding. This Agreement, together with the Letter of
Transmittal, the Merger Agreement and all other ancillary documents contemplated
thereby (including the Transaction Documents), constitutes the entire agreement
of the parties with respect to the subject matter contained herein and therein,
and supersede all prior representation, warranties, agreements and undertakings,
both written and oral, among the parties or between any of them, with respect to
the subject matter hereof and thereof.
(l)    Dispute Resolution. Any Proceeding arising out of or relating to this
Agreement and any related agreement, certificate or other document delivered in
connection herewith shall be heard and determined by the Court of Chancery of
the State of Delaware and any state appellate court therefrom within the State
of Delaware (unless the Court of Chancery of the State of Delaware declines to
accept jurisdiction over a particular matter, in which case, in any federal
court within the State of Delaware and any federal appellate court therefrom)
(together, the “Delaware Courts”). Each of the Parties hereby irrevocably and
unconditionally: (i) submit to the exclusive jurisdiction of the Delaware
Courts, for the purpose of any Proceeding arising out of or relating to this
Agreement and any related agreement, certificate or other document delivered in
connection herewith brought by any party hereto; (ii) agree not to commence any
such Proceeding except in such courts; (iii) agree that any claim in respect of
any such Proceeding may be heard and determined in any Delaware Court; (iv)
waive, and agree not to assert, to the fullest extent it may legally and
effectively do so, any objection or defense that it may now or hereafter have to
the laying of venue of any such Proceeding in any Delaware Court, (v) waive, and
agree not to assert, to the fullest extent it may legally and effectively do so,
any objection or defense that it is not subject to such jurisdiction or that
such Proceeding may not be brought, is not maintainable in or may not be
enforced in or by such courts; and (vi) waive, and agree not to assert, to the
fullest extent it may legally and effectively do so, any objection or defense of
an inconvenient forum to the maintenance of such Proceeding in any Delaware
Court. Each of the Parties agrees that a final judgment in any such Proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law. Each party irrevocably and
unconditionally consents to service of process in the manners provided for
notices in Section 13(b); provided, that nothing in this Agreement shall affect
the right of any party to serve process in any other manner permitted by Law.
(m)    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in a manner to be effective and valid under applicable Law, but
if one or more of the provisions of this Agreement is subsequently declared to
be invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all of the remaining conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the Transactions is not affected in any manner materially adverse
to any Party. If any such declaration of invalidity, illegality or
unenforceability, this


12    
148950040.6

--------------------------------------------------------------------------------

        


Agreement, as modified, shall be applied and construed to reflect substantially
the intent of the Parties and achieve the same economic and legal effect as
originally intended by its terms. If the scope of any provision of this
Agreement is deemed unenforceable by a court of competent jurisdiction, the
Parties agree to the reduction of the scope of the provision as the court shall
deem reasonably necessary to make the provision enforceable under the
circumstances.
(n)    Construction. The parties acknowledge and agree that each has negotiated
and reviewed the terms of this Agreement, assisted by such legal and tax counsel
as they desired, and has contributed to its revisions. The parties further agree
that this Agreement is the joint agreement and understanding of the parties, and
the rule of construction that any ambiguities are resolved against the drafting
party shall be subordinated to the principle that the terms and provisions of
this Agreement shall be construed fairly as to all parties and not in favor of
or against any party.
[Signature Pages To Follow]




13    
148950040.6

--------------------------------------------------------------------------------


        




IN WITNESS WHEREOF, the Company, Buyer and Supporting Stockholder have caused
this Agreement to be duly executed as of the day and year first above written.


RHAPSODY INTERNATIONAL INC.




By: /s/ William Patrizio
Name: William Patrizio
Title: Chief Executive Officer






SIGNATURE PAGE TO SUPPORT AGREEMENT
148950040.6

--------------------------------------------------------------------------------

        






MELODYVR GROUP PLC




By: /s/ Anthony Matchett    
Name:    Anthony Matchett
Title:    CEO








SIGNATURE PAGE TO SUPPORT AGREEMENT
148950040.6

--------------------------------------------------------------------------------


        




SUPPORTING STOCKHOLDER


REALNETWORKS, INC.


By: /s/ Michael Parham
Name: Michael Parham
Title: SVP, GC and Corporate Secretary


Address for Notices:


1501 First Avenue South, Suite 600


Seattle, Washington 98134


Attn: General Counsel




Shares Owned:


47,500,000 Class A Common Stock
47,499,950 Preferred Stock












SIGNATURE PAGE TO SUPPORT AGREEMENT
148950040.6

--------------------------------------------------------------------------------










148950040.6